Citation Nr: 0920640	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-21 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.	Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
glaucoma.  

2.	Whether new and material evidence have been submitted to 
reopen the claim of service connection for defective vision, 
pterygium, right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1958. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming denying the claim for service connection 
for glaucoma and a March 2005 RO decision denying to reopen 
the claim for service connection for a right eye pterygium.  

In April 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	By an unappealed July 1983 rating decision, the RO denied 
the Veteran's claim for service connection for glaucoma 
because there was no evidence of glaucoma in service.  

3.	Evidence received subsequent to the July 1983 RO decision 
is evidence not previously submitted to the RO, relates to an 
unestablished fact necessary to substantiate the claim and 
presents a reasonable possibility of substantiating the 
Veteran's claim for service connection for glaucoma.  

4.	The competent medical evidence shows that glaucoma 
manifested in service.  

5.	By an unappealed March 1959 rating decision, the RO denied 
the Veteran's claim for right eye pterygium because it 
manifested after service and there was no evidence of a 
pterygium in service.  

6.	Evidence received subsequent to the March 1959 RO decision 
is evidence not previously submitted to the RO.  The evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not present a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.	The July 1983 RO decision is final.  38 U.S.C.A. § 4005(c) 
(West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for glaucoma is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  

3.	Glaucoma was incurred in active service.  38 U.S.C.A. § 
1110, (West 2002); 38 C.F.R. § 3.303 (2008).

4.	The March 1959 RO decision is final.  38 U.S.C. § 3305(b) 
(1952, Supp. 1957); Department of Veterans Affairs Regulation 
1008.  

5.	New and material evidence has been submitted and the claim 
of entitlement to service connection for a right eye 
pterygium is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Regarding the Veteran's claim for service connection for 
glaucoma, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Regarding the right eye claim, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in December 2004 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

Specific to requests to reopen, as is this claim, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, the notice letter provided to the 
appellant in December 2004 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in October 2004.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

NEW AND MATERIAL EVIDENCE 

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for 
glaucoma was denied by the RO in July 1983 because the 
evidence did not show that glaucoma manifested in service.  
In March 1959, the Veteran's claim for service connection for 
right eye pterygium was also denied because there was no 
evidence of a right eye disability in service.  The Veteran 
did not appeal these decisions and the decisions became 
final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  As such, the Board will address the evidence 
submitted since the last final RO decisions, respectively.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  



Glaucoma

In July 1983, the RO reviewed the service treatment records 
and post-service VA treatment records.  These records 
provided a diagnosis of glaucoma in the left eye, but did not 
provide a nexus to service.  

Since the RO decision, numerous VA records were submitted, 
including a January 2007 letter from the Chief of Surgery at 
the Cheyenne VA Medical Center, Dr. P.S.  This letter 
provides an opinion regarding the etiology of the Veteran's 
glaucoma.  

The Board finds that this letter is new and material 
evidence.  This opinion was not available to the RO in the 
previous decision in July 1983.  This opinion is also 
material because it relates to the nexus between service and 
the current diagnosis of glaucoma, which was unestablished in 
the July 1983 decision.  The Board finds that this nexus 
opinion also raises a reasonable possibility of 
substantiating the claim.  As new and material evidence was 
submitted, the Veteran's claim for service connection for 
glaucoma is reopened.  

Right Eye Pterygium

In March 1959, the RO reviewed the service treatment records, 
post-service VA treatment records and a February 1959 Special 
Examination concerning the right eye pterygium claim.  The 
service treatment records did not show complaints of or 
treatment for a right eye condition in service.  The February 
1959 examination revealed a diagnosis of pterygium in the 
right eye that was minimal and asymptomatic.  

Since the March 1959 RO decision, VA treatment records were 
submitted that revealed visual acuity problems in the right 
eye.  A VA Compensation and Pension Examination was also 
submitted in October 2004 that revealed a diagnosis of a 
pterygium in the right eye that was not in the line of sight.  
Letters dated in December 2004 and January 2007 from the VA 
Medical Center also provided a diagnosis of pterygium in the 
right eye.  The January 2007 letter also indicates that a 
right eye pterygium was noted at the time of discharge from 
service.  Regardless of the accuracy of this statement, the 
letter does not provide an opinion regarding the etiology of 
the right eye pterygium, which is necessary to reopen the 
claim for service connection.  

The documents submitted after the March 1959 RO decision are 
not new and material because they do not provide a nexus 
between the current right eye pterygium and service.  The 
documents do not show any further treatment for a right eye 
disability in service or a nexus between service and the 
current condition, therefore, the evidence does not raise a 
reasonable possibility of substantiating the claim for 
service connection.  Although the documents are new, not 
cumulative or redundant, they do not relate to the etiology 
of the right eye disability, which was the unestablished fact 
necessary to substantiate the claim.  As such, new and 
material evidence has not been submitted and the claim for 
service connection for a right eye pterygium is not reopened.  

Accordingly, having determined that new and material evidence 
has been submitted regarding the claim for service connection 
for glaucoma only, this claim is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (the Board is required to decide whether new 
and material evidence has been received preliminarily to 
addressing merits).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as glaucoma (as an organic disease of 
the nervous system), manifests to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In this case, clearly, the Veteran has a current diagnosis of 
glaucoma.  The Board recognizes that the service treatment 
records do not show treatment for or a diagnosis of glaucoma.  
The earliest diagnosis of record for glaucoma in the left eye 
was in 1960, approximately 18 months after service.  As such, 
service connection is not presumed.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Nevertheless, the Board finds that service connection is 
warranted.  The Board acknowledges that the October 2004 VA 
examiner opined that glaucoma was not related to the left eye 
surgery in 1958 for removal of a pterygium.  This examiner 
did not provide an opinion regarding whether glaucoma 
manifested in service or could be directly related to 
service.  The Board also acknowledges that in the December 
2004 letter, Dr. P.S., could not reach an opinion as to the 
etiology of the glaucoma because it would be speculative.  
There are also several VA and private letters of record that 
only provided the status of the Veteran's glaucoma and did 
not provide and opinion regarding the etiology of the 
glaucoma.  

The Board finds that the January 2007 VA letter is probative.  
After Dr. P.S. reviewed a July 1960 medical record showing 
that the Veteran underwent an iridencleisis and filtering 
bleb for very high ocular pressure in the left eye in July 
1960, she was able to reach a nonspeculative opinion.  She 
noted that high pressure was detected and glaucoma surgery 
was performed shortly after discharge.  There also was no 
specific finding of intraocular pressure in the pre or post-
surgery records in 1958.  Approximately 18 months after 
surgery, however, the Veteran had very high pressure 
requiring immediate surgery and less than 5 degrees of visual 
field in the left eye.  Dr. P.S. noted that open angle 
glaucoma was usually insidious and gradually progressive.  
Dr. P.S. found that as the Veteran had advanced glaucoma and 
visual field loss in 1960, it was at least as likely as not 
that the Veteran has elevated intraocular pressures and was 
developing glaucoma at the time of the in-service surgery in 
1958.  

The Board notes that Dr. P.S.'s opinions were not 
inconsistent as the November 2004 letter did not reach an 
opinion due to speculation.  Additionally, the October 2004 
VA opinion did not conflict with the January 2007 opinion 
because it only pertained to secondary service connection.  
As such, the Board finds that the objective medical evidence 
of record does not preponderate against the Veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The July 
1960 medical evidence clearly shows that glaucoma manifested 
shortly after service.  Furthermore, Dr. P.S. reviewed prior 
medical records and provided adequate reasoning for the 
conclusion in the January 2007 letter.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  As such, the Board finds that based on 
the January 2007 opinion, service connection for glaucoma is 
warranted.  


	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence was submitted and the claim of 
entitlement to service connection for glaucoma is reopened.  

New and material evidence was not submitted and the claim of 
entitlement to service connection for defective vision, 
pterygium, right eye is not reopened.  

Service connection for glaucoma is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


